NO. 07-11-0436-CR

                            IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                  AT AMARILLO

                                    PANEL C

                               NOVEMBER 16, 2011

                        ______________________________


                          EDGAR HERNANDEZ, APPELLANT

                                      V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

               FROM THE 287[TH] DISTRICT COURT OF BAILEY COUNTY;

               NO. 2675-A; HONORABLE GORDON HOUSTON GREEN, JUDGE

                        _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.
                              MEMORANDUM OPINION
	Pursuant to a plea of guilty, Appellant, Edgar Hernandez, was convicted of burglary of a habitation.  Punishment was assessed at ten years, suspended in favor of community supervision.  Pending before this Court is Appellant's Motion to Dismiss Appeal in which he represents that he wishes to withdraw his notice of appeal and dismiss this appeal.  As required by Rule 42.2(a) of the Texas Rules of Appellate Procedure, the motion is signed by Appellant and his attorney.  No decision of this Court having been delivered, the motion is granted and the appeal is dismissed.  No motion for rehearing will be entertained and our mandate will issue forthwith.
							Patrick A. Pirtle
							      Justice


Do not publish.